                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA


                                     Alexandria Division


UNITED STATES OF AMERICA                      )
                                              )
       V.                                     ) No. l:I6-cr-256(AJT)
                                              )
CARLOS MARIO MEJIA LOPEZ et al.               )



                           MOTION OF THE UNITED STATES
                TO UNSEAL INDICTMENT AND ARREST WARRANTS


       The United States, by and through the undersigned counsel, hereby moves to unseal the

indictment returned November 10, 2016, and the accompanying arrest warrants for all five

defendants. The defendants have been ordered extradited to the United States.



                                                   Respectfully submitted,

                                                   G. Zachary Terwilliger
                                                   United States Attorney



                                                    ames L. Trump
                                                   Assistant United States /Cttomey
                                                   United States Attorney's Office
                                                   2100 Jamieson Avenue
                                                   Alexandria, VA 22314
                                                  (703)299-3726
                                                  (703)299-3980(fax)
                                                   jim.trump@usdoj.gov
